Citation Nr: 1235037	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 13, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran has verified active duty from May 1967 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Winston-Salem, North Carolina, which found that an effective date earlier than March 13, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD) was not for assignment.  The RO had previously granted service connection for PTSD in June 2003, and assigned a disability rating of 100 percent, effective from March 13, 2003.  


FINDINGS OF FACT

1.  By an unappealed rating decision dated in June 2003, notice of which and the Veteran's appellate rights were issued on July 9, 2003, service connection was granted for PTSD, effective from March 13, 2003.  

2.  The Veteran's claim for an effective date earlier than March 13, 2003 for the grant of service connection for PTSD was received on September 8, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 13, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, where the law and not the evidence is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

In the present claim, the undisputed facts preclude the appellant from entitlement to an effective date earlier than March 13, 2003 for the grant of service connection for PTSD.  The claim for an earlier effective date must therefore be denied as a matter of law, and thus, VCAA notice is inapplicable to the claim.

Analysis

A rating decision dated in June 2003, granted service connection for PTSD, effective from March 13, 2003.  Notice of the determination, and his appellate rights were issued to the Veteran and his then representative by letter dated July 9, 2003.  No appeal was taken, including as to the effective date assigned for the award of service connection, within one year from the date of notice of the determination.  As such, that determination, including as to the effective date assigned for the award of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002).  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2011).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

By a statement received on September 8, 2008, the Veteran is seeking to revisit the assignment of March 13, 2003 as the effective date for the award of service connection for PTSD in the June 2003 RO rating decision.  This represents a free-standing claim, and absent a finding of CUE, to allow the Veteran to do so would eviscerate finality of the June 2003 rating decision.  Furthermore, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

The only means by which to potentially obtain an earlier effective date following a final prior assignment would be to challenge such assignment based on CUE.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  The Veteran has variously asserted that he was provided inadequate and faulty legal advice regarding his seeking VA benefits.  See VA Form 21-4138, dated in August 2009, and VA Form 21-4138, dated in September 2008.  He further has claimed that he filed a claim between 1971 and 1973, but was not awarded compensation at that time.  See VA Form 21-4138, dated in December 2004.  

The Board is cognizant that filings must be read "in a liberal manner" or "sympathetically" whether or not the veteran is represented.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009).  However, even in reading the statements from the Veteran liberally and sympathetically, the Board cannot overlook that an assertion of CUE itself must be highly specific.  See Canady v. Nicholson, 20 Vet. App. 393, 401 (2006).  Thus, while a sympathetic reading of the CUE theory advanced by a claimant may result in clarifying modifications, Jordan v. Principi, 17 Vet. App. 261, 270-71 (2003), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), the claimant must first specifically identify a valid basis for the challenge.  Here, no valid basis for challenging the June 2003 decision of record has been advanced, and accordingly no CUE claim has been raised. 

In total, the Board finds that the effective date associated with the award of service connection for PTSD, is based on the date of receipt of the claim leading to the grant of service connection.  The Veteran submitted a claim for "service connection" for PTSD on March 13, 2003.  See VA Form 21-4138.  This claim ultimately led to the June 2003 rating decision that granted service connection for PTSD with an effective date of March 13, 2003.  Applicable law provides that the effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).  The June 2003 rating decision which assigned the March 13, 2003 effective date is final, and there remain no other matters for the Board's consideration.  In essence, this is a freestanding claim for an earlier effective date and the appeal is dismissed. 


ORDER

The appeal for entitlement to an effective date earlier than March 13, 2003, for the grant of service connection for PTSD is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


